        Case 4:20-cv-03295-HSG Document 63 Filed 12/02/20 Page 1 of 2




1    BARBARA ANTONUCCI (SBN 209039)
     bantonucci@constangy.com
2    CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
     601 Montgomery Street, Suite 350
3    San Francisco, CA 94111
4    Telephone: (415) 918-3006

5    DAVID YUDELSON (SBN 325316)
     dyudelson@constangy.com
6    CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
     2029 Century Park East, Suite 1100
7    Los Angeles, California 90067
8    Telephone: (310) 909-7775
     Facsimile: (424) 465-6630
9
     Attorneys for Defendants
10   MANCINI’S SLEEPWORLD, INC.
     and MARIE HIGGINS
11

12
                                  UNITED STATES DISTRICT COURT
13
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15   CLINT WHITE AND KATHRYN L. LOPEZ, Case No. 4:20-cv-03295-HSG

16                  Plaintiffs,
17          vs.                          STIPULATION AND ORDER
                                         CONTINUING DATE TO FILE
18   MANCINI’S SLEEPWORLD, INC., MARIE DISMISSAL WITH PREJUDICE IN
19   HIGGINS, ADP PAYROLL SERVICES, INC. ACTION
     and DOES 1 through 20, inclusive,
20                                       Complaint Filed: May 14, 2020
                  Defendants.
21

22          Counsel for all Parties are pleased to report to the Court that they have reached a final

23   agreement regarding the settlement of this case, including all of the terms of the written

24   settlement agreement. On Tuesday, December 1, 2020, Defendants’ respective counsel received

25   a copy of the Settlement Agreement signed by Plaintiffs and their counsel. Defendants have

26   sent this signed agreement to their respective counsel for signature. All of the terms have been

27   agreed upon by the Parties and no changes are anticipated.

28          Pursuant to the terms of the Settlement Agreement, payment of the settlement
                                                     1
      Stip. And Order re: Dismissal                                 CASE NO.: 4:20-cv-03295-HSG
         Case 4:20-cv-03295-HSG Document 63 Filed 12/02/20 Page 2 of 2




1    consideration is to be made by wire transfer on or before Thursday, December 3, 2020.

2             As this matter has been finally settled and the settlement consideration is to be paid this

3    week, the Parties jointly and respectfully request that the Court continue the date for filing the

4    Dismissal with Prejudice by fourteen (14) days to December 15, 2020. This time will allow the

5    Parties to verify that the wire transfer has been made and credited to the correct account, as well

6    as secure the remining signatures on the agreement.

7    IT IS SO STIPULATED AND REQUESTED:

8    Dated: December 1, 2020                 GROVER WORKPLACE SOLUTIONS
9                                            By:     /S/ Margaret J. Grover
                                                   Margaret J. Grover
10                                                 Attorneys for Plaintiffs
                                                   CLINT WHITE and KATHRYN L. LOPEZ
11

12   Dated: December 1, 2020                 JACKSON LEWIS P.C.
13                                           By:    /S/ Donald P. Sullivan
                                                   Donald P. Sullivan
14                                                 Attorneys for Defendant ADP, Inc.
15   Dated: December 1, 2020                 CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
16                                           By:    /S/ David Yudelson
                                                   David Yudelson
17                                                 Attorneys for Defendants
                                                   MANCINI’S SLEEPWORLD, INC.
18                                                 and MARIE HIGGINS
19

20                                                   ORDER
21            Pursuant to the Parties’ stipulated request, and for good cause shown, the date by
22   which the Parties are to file the Dismissal with Prejudice in this case is continued to December
23   15, 2020.
24   IT IS SO ORDERED:
25   Date:12/2/2020
                                                      The Hon. Haywood S. Gilliam, Jr.
26                                                    United States District Judge
     4846-8909-4611, v. 1
27

28
                                                        2
      Stip. And Order re: Dismissal                                   CASE NO.: 4:20-cv-03295-HSG
